DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan et al (Pub. No: US 20180042018 A1) in view of Ryu et al (Pub. No: US 20150341872 A1).
Regarding claims 1, 4, Bhushan et al discloses a method (figs. 1A-1B), comprising: facilitating (a network entity to indicate resource usage to facilitate decentralized spectrum sharing across different tiers; enable autonomous inter-tier or intra-tier coordination among operating entities, and to provide timing reference for synchronization among operating entities, for the purpose of spectrum sharing; paragraph 0020, 0025), by network equipment comprising a processor (processors 103), a transmission to a dual band user equipment (UE 104; paragraph 0040, 0055) via a citizens broadband radio service radio (paragraph 0036, 0064) having citizens broadband radio service coverage on which a millimeter wave network coverage (the tier-1 network entity 101, the tier-2 network entity 102, and the tier-3 operating entity 112 may enable autonomous inter-tier or intra-tier coordination and time references/synchronizations, and may communicate the timing and other spectrum sharing information, via the communication links 180 for spectrum sharing; paragraph 0038, 0054, 0056), generated via a group of tiered millimeter wave radios (a PAL tier entity may be a tier-2 entity in a three-tier network, with Citizens Broadband Radio Service for shared wireless broadband use; paragraph 0066; paragraph 0072-0074), is overlaid (mmW technology includes transmissions in mmW frequencies  and near mmW frequencies; the backhaul network and the overlay network; a network entity to indicate resource usage to facilitate decentralized spectrum sharing across different tiers; a PAL tier operator may indicate resource via at least a beacon signal ; paragraph 0064, 0066, 0069); and facilitating (the tier-2 network entity 102 may transmit a beacon signal to enable autonomous inter-tier or intra-tier coordination and/or timing reference/synchronization; the tier-3 operating entity 112 may receive a beacon signal with spectrum sharing parameters and timing references; paragraph 0054, 0070).
However, Bhushan et al, does not specifically disclose the features of facilitating adaptive resource allocation for millimeter wave transmissions associated with the group of tiered millimeter wave radios.  
On the other hand, Ryu et al, from the same field of endeavor, discloses the features of facilitating (the UE transmits the resource allocation information of the first mwB to the at least one other mwB based on the instruction; a UE 802 is capable of communicating signals via a LTE system and a mmW system accordingly, the UE 802 may communicate with a eNB 804 over a LTE link 810; paragraph 0059, 0072, 0081) adaptive resource allocation (the UE transmits the resource allocation information of the first mwB to the at least one other mwB based on the instruction; the first mwB 902 and the second mwB 904 may receive timing information from each other and exchange network resource allocation information; paragraph 0067-0068; the first information may include resource allocation information of the first mwB; the UE determines the second information to be the first information) for millimeter wave (antenna 620, antenna 652; multiple-input multiple-output antenna technology; a mmW system may operate with the help of a number of antennas and beamforming to overcome a channel having low gain; paragraph 0056, 0048; in addition, the eNBs 204 may have multiple antennas supporting MIMO technology; the use of MIMO technology enables the eNBs 204 to exploit the spatial domain to support spatial multiplexing, beamforming, and transmit diversity; paragraph 0032-0033, 0054); and performing (UE 906: the first mwB 902 and the second mwB 904 may use a UE 906 as a relay via links L6 and L7) adaptive resource allocation (the first mwB 902 and the second mwB 904 may receive timing information from each other and exchange network resource allocation information; paragraph 0068) transmissions (the first information may include resource allocation information of the first mwB; the UE transmits the second information by transmitting the resource allocation information of the first mwB to the at least one other mwB; paragraph 0072, 0079) associated with the  group of tiered millimeter wave radios (the UE transmits the second information by transmitting the resource allocation information of the first mwB to the at least one other mwB; the resource allocation information of the first mwB may be transmitted during mwB discovery ; paragraph 0079-0081, 0089, 0092). Note that the third information may include resource allocation information of the at least one other mwB. Accordingly, the UE determines the fourth information to be the third information. Moreover, the UE transmits the fourth information by transmitting the resource allocation information of the at least one other mwB to the first mwB (paragraph 0082-0084). Furthermore, the UE 802 may also communicate with a first BS 806 over a first mmW link 812 and communicate with a second BS 808 over a second mmW link 814. The second BS 876 may further communicate with the LTE+mmW BS 874 over a first mmW backhaul link 884. The third BS 878 may further communicate with the LTE+mmW BS 874 over a second mmW backhaul link 886 (paragraph 0059-0061). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the technique of Ryu to the communication system of Bhushan in order to provide a method to synchronize and share control information between two millimeter-wave base stations in a wireless millimeter-wave network.
Regarding claim 2, Bhushan et al as modified discloses a method (figs. 1A-1B), wherein the transmission is transmitted via a priority access license frequency band of a citizens broadband radio service spectrum (a tier-1 operator may take absolute  priority and have guaranteed resources via network allocation, while a tier-2 operator may take licensed-based allocation, typically with information embedded in a centralized database; in addition, a tier-1 entity has the highest priority, a tier-2 entity has a medium priority, and a tier-3 entity has the lowest priority among the three-tier system ; paragraph 0019-0020, 0023).
Regarding claim 3, Bhushan et al as modified discloses a method (figs. 1A-1B), further comprising facilitating, by the network equipment, alignment of antennas of the dual band user equipment (RF front end 140 may be connected to one or more antennas 111; in addition, the communication links 120 may use MIMO antenna technology, including spatial multiplexing, beamforming, and transmit diversity; paragraph  0049, 0064, 0056; the tier-2 network entity 102 may transmit a beacon signal to enable autonomous inter-tier or intra-tier coordination and/or timing reference/synchronization; the tier-3 operating entity 112 may receive a beacon signal with spectrum sharing parameters and timing references; paragraph 0049, 0054, 0070) based on a first location of the citizens broadband radio service radio and a second location of a millimeter wave radio (the beacon signal may be used for location estimation in a multi-tier wireless communications system (the multi-tier wireless communications system 100); in addition, a multi-tier communications system may include a tier-1 user operation which takes absolute priority and is guaranteed via network server allocation, while a tier-2 operator may take licensed- allocation, typically with information embedded in a centralized database; paragraph 0026, 0034, 0036).
 Regarding claim 5, Bhushan et al as modified discloses a method (figs. 1A-1B), wherein the adaptive resource allocation is based on service level agreement data representative of a service level agreement (paragraph 0037, 0073, 0081).
Regarding claim 6, Bhushan et al as modified discloses a method (figs. 1A-1B), 
wherein the transmission is a first transmission, and further comprising facilitating, by the network equipment, a second transmission from a millimeter wave radio to the dual band user equipment (a PAL tier entity may be a tier-2 entity in a three-tier network, with Citizens Broadband Radio Service for shared wireless broadband use; paragraph 0066, 0070; paragraph 0072-0074). Note that the transceiver 106 may be configured to transmit and receive wireless signals through antenna 111 via RF front end 140; paragraph 0050, 0053, 0066; furthermore, the spectrum sharing component 160 may be configured to operate in combination with the transceiver 106 to send or transmit the beacon signal with controlled power; paragraph 0037, 0073, 0081).
	Regarding claim 7, Bhushan et al as modified discloses a method (figs. 1A-1B), wherein control plane data is transmitted using citizens broadband radio service frequencies associated with the citizens broadband radio service radio, and user plane data is transmitted using millimeter wave frequencies associated with the group of tiered millimeter wave radios (the tier-1 network entity 101, the tier-2 network entity 102, and the tier-3 operating entity 112 may enable autonomous inter-tier or intra-tier coordination and time references/synchronizations, and may communicate the timing and other spectrum sharing information, via the communication links 180 for spectrum sharing; paragraph 0038, 0054, 0056).
	Regarding claim 8, Bhushan et al discloses a Network equipment (figs. 1A-1B), comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: facilitating (a network entity to indicate resource usage to facilitate decentralized spectrum sharing across different tiers; enable autonomous inter-tier or intra-tier coordination among operating entities, and to provide timing reference for synchronization among operating entities, for the purpose of spectrum sharing; paragraph 0020, 0025) a transmission to a dual band user equipment (UE 104; paragraph 0040, 0055) via a citizens broadband radio service (paragraph 0036, 0064) device having citizens broadband radio service coverage on which a millimeter wave network coverage (the tier-1 network entity 101, the tier-2 network entity 102, and the tier-3 operating entity 112 may enable autonomous inter-tier or intra-tier coordination and time references/synchronizations, and may communicate the timing and other spectrum sharing information, via the communication links 180 for spectrum sharing; paragraph 0038, 0054, 0056), generated via a group of tiered millimeter wave radios (a PAL tier entity may be a tier-2 entity in a three-tier network, with Citizens Broadband Radio Service for shared wireless broadband use; paragraph 0066; paragraph 0072-0074), is overlaid (mmW technology includes transmissions in mmW frequencies  and near mmW frequencies; the backhaul network and the overlay network; a network entity to indicate resource usage to facilitate decentralized spectrum sharing across different tiers; a PAL tier operator may indicate resource via at least a beacon signal ; paragraph 0064, 0066, 0069). 
However, Bhushan et al, does not specifically disclose the features of facilitating adaptive resource allocation for millimeter wave transmissions associated with the group of tiered millimeter wave radios.  
On the other hand, Ryu et al, from the same field of endeavor, discloses the features of facilitating (the UE transmits the resource allocation information of the first mwB to the at least one other mwB based on the instruction; a UE 802 is capable of communicating signals via a LTE system and a mmW system accordingly, the UE 802 may communicate with a eNB 804 over a LTE link 810; paragraph 0059, 0072, 0081) adaptive resource allocation (the UE transmits the resource allocation information of the first mwB to the at least one other mwB based on the instruction; the first mwB 902 and the second mwB 904 may receive timing information from each other and exchange network resource allocation information; paragraph 0067-0068; the first information may include resource allocation information of the first mwB; the UE determines the second information to be the first information) for millimeter wave (antenna 620, antenna 652; multiple-input multiple-output antenna technology; a mmW system may operate with the help of a number of antennas and beamforming to overcome a channel having low gain; paragraph 0056, 0048; in addition, the eNBs 204 may have multiple antennas supporting MIMO technology; the use of MIMO technology enables the eNBs 204 to exploit the spatial domain to support spatial multiplexing, beamforming, and transmit diversity; paragraph 0032-0033, 0054); and performing (UE 906: the first mwB 902 and the second mwB 904 may use a UE 906 as a relay via links L6 and L7) adaptive resource allocation (the first mwB 902 and the second mwB 904 may receive timing information from each other and exchange network resource allocation information; paragraph 0068) transmissions (the first information may include resource allocation information of the first mwB; the UE transmits the second information by transmitting the resource allocation information of the first mwB to the at least one other mwB; paragraph 0072, 0079) associated with the  group of tiered millimeter wave radios (the UE transmits the second information by transmitting the resource allocation information of the first mwB to the at least one other mwB; the resource allocation information of the first mwB may be transmitted during mwB discovery ; paragraph 0079-0081, 0089, 0092). Note that the third information may include resource allocation information of the at least one other mwB. Accordingly, the UE determines the fourth information to be the third information. Moreover, the UE transmits the fourth information by transmitting the resource allocation information of the at least one other mwB to the first mwB (paragraph 0082-0084). Furthermore, the UE 802 may also communicate with a first BS 806 over a first mmW link 812 and communicate with a second BS 808 over a second mmW link 814. The second BS 876 may further communicate with the LTE+mmW BS 874 over a first mmW backhaul link 884. The third BS 878 may further communicate with the LTE+mmW BS 874 over a second mmW backhaul link 886 (paragraph 0059-0061). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the technique of Ryu to the communication system of Bhushan in order to provide a method to synchronize and share control information between two millimeter-wave base stations in a wireless millimeter-wave network.
	Regarding claim 9, Bhushan et al as modified discloses a Network equipment (figs. 1A-1B), wherein the transmission is transmitted via a priority access license frequency band of a citizens broadband radio service spectrum (a tier-1 operator may take absolute  priority and have guaranteed resources via network allocation, while a tier-2 operator may take licensed-based allocation, typically with information embedded in a centralized database; in addition, a tier-1 entity has the highest priority, a tier-2 entity has a medium priority, and a tier-3 entity has the lowest priority among the three-tier system ; paragraph 0019-0020, 0023).
	Regarding claim 10, Bhushan et al as modified discloses a Network equipment (figs. 1A-1B), wherein the operations further comprise facilitating alignment of antennas of the dual band user equipment (RF front end 140 may be connected to one or more antennas 111; in addition, the communication links 120 may use MIMO antenna technology, including spatial multiplexing, beamforming, and transmit diversity; paragraph  0049, 0064, 0056; the tier-2 network entity 102 may transmit a beacon signal to enable autonomous inter-tier or intra-tier coordination and/or timing reference/synchronization; the tier-3 operating entity 112 may receive a beacon signal with spectrum sharing parameters and timing references; paragraph 0049, 0054, 0070) based on a first location of the citizens broadband radio service device and a second location of a millimeter wave radio (the multi-tier wireless communications system 100); in addition, a multi-tier communications system may include a tier-1 user operation which takes absolute priority and is guaranteed via network server allocation, while a tier-2 operator may take licensed- allocation, typically with information embedded in a centralized database; paragraph 0026, 0034, 0036).
Regarding claim 11, Bhushan et al as modified discloses a Network equipment (figs. 1A-1B), wherein the transmission is via a channel other than a backhaul channel (the wireless network may employ a scheme where multiple base stations may transmit on a channel ; a tier-1 network entity 101 may transmit wireless communications (beacon signals) to other tier-1 network entities and/or the tier-2 network entity 102; paragraph 0036, 0048, 0063).
	Regarding claim 12, Bhushan et al as modified discloses a Network equipment (figs. 1A-1B), wherein the adaptive resource allocation is based on a quality of service determined to be associated with the millimeter wave transmissions (a PAL tier entity may be a tier-2 entity in a three-tier network, with Citizens Broadband Radio Service for shared wireless broadband use; paragraph 0066, 0070; paragraph 0072-0074). 
	Regarding claim 13, Bhushan et al as modified discloses a Network equipment (figs. 1A-1B), wherein the transmission is a first transmission, and the operations further comprise facilitating (the tier-2 network entity 102 may transmit a beacon signal to enable autonomous inter-tier or intra-tier coordination and/or timing reference/synchronization; the tier-3 operating entity 112 may receive a beacon signal with spectrum sharing parameters and timing references; paragraph 0054, 0070) a second transmission from a millimeter wave radio to the dual band user equipment (transceiver 106 may be configured to transmit and receive wireless signals through antenna 111 via RF front end 140; paragraph 0050, 0053, 0066; furthermore, the spectrum sharing component 160 may be configured to operate in combination with the transceiver 106 to send or transmit the beacon signal with controlled power; paragraph 0037, 0073, 0081).
	Regarding claim 14, Bhushan et al as modified discloses a Network equipment (figs. 1A-1B), wherein control plane data is transmitted over citizens broadband radio service frequencies associated with the citizens broadband radio service device, and user plane data is transmitted over millimeter wave frequencies associated with the group of tiered millimeter wave radios (the tier-1 network entity 101, the tier-2 network entity 102, and the tier-3 operating entity 112 may enable autonomous inter-tier or intra-tier coordination and time references/synchronizations, and may communicate the timing and other spectrum sharing information, via the communication links 180 for spectrum sharing; paragraph 0038, 0054, 0056).
	Regarding claims 15, 18, Bhushan et al discloses a non-transitory machine-readable medium (figs. 1A-1B), comprising executable instructions that, when executed by a processor (processors 103), facilitate performance of operations (UE 104 ; paragraph 0036, 0064), comprising: initiating (the base stations 102 may wirelessly communicate with the UEs 104, where each of the base stations 102 may provide communication coverage for a respective geographic coverage area 110: dual connectivity; paragraph 0063-0064; furthermore, a network entity to indicate resource usage to facilitate decentralized spectrum sharing across different tiers; enable autonomous inter-tier or intra-tier coordination among operating entities, and to provide timing reference for synchronization among operating entities, for the purpose of spectrum sharing; paragraph 0020, 0025) a transmission to a dual band user equipment (UE 104; paragraph 0040, 0055) via citizens broadband radio service (paragraph 0036, 0064) equipment having citizens broadband radio service coverage upon which a millimeter wave network coverage (the tier-1 network entity 101, the tier-2 network entity 102, and the tier-3 operating entity 112 may enable autonomous inter-tier or intra-tier coordination and time references/synchronizations, and may communicate the timing and other spectrum sharing information, via the communication links 180 for spectrum sharing; paragraph 0038, 0054, 0056), generated via a group of tiered millimeter wave radios (a PAL tier entity may be a tier-2 entity in a three-tier network, with Citizens Broadband Radio Service for shared wireless broadband use; paragraph 0066; paragraph 0072-0074), is overlaid (mmW technology includes transmissions in mmW frequencies  and near mmW frequencies; the backhaul network and the overlay network; a network entity to indicate resource usage to facilitate decentralized spectrum sharing across different tiers; a PAL tier operator may indicate resource via at least a beacon signal ; paragraph 0064, 0066, 0069). 
However, Bhushan et al, does not specifically disclose the features of performing adaptive resource allocation for millimeter wave transmissions associated with the group of tiered millimeter wave radios.  
On the other hand, Ryu et al, from the same field of endeavor, discloses the features of facilitating (the UE transmits the resource allocation information of the first mwB to the at least one other mwB based on the instruction; a UE 802 is capable of communicating signals via a LTE system and a mmW system accordingly, the UE 802 may communicate with a eNB 804 over a LTE link 810; paragraph 0059, 0072, 0081) adaptive resource allocation (the UE transmits the resource allocation information of the first mwB to the at least one other mwB based on the instruction; the first mwB 902 and the second mwB 904 may receive timing information from each other and exchange network resource allocation information; paragraph 0067-0068; the first information may include resource allocation information of the first mwB; the UE determines the second information to be the first information) for millimeter wave (antenna 620, antenna 652; multiple-input multiple-output antenna technology; a mmW system may operate with the help of a number of antennas and beamforming to overcome a channel having low gain; paragraph 0056, 0048; in addition, the eNBs 204 may have multiple antennas supporting MIMO technology; the use of MIMO technology enables the eNBs 204 to exploit the spatial domain to support spatial multiplexing, beamforming, and transmit diversity; paragraph 0032-0033, 0054); and performing (UE 906: the first mwB 902 and the second mwB 904 may use a UE 906 as a relay via links L6 and L7) adaptive resource allocation (the first mwB 902 and the second mwB 904 may receive timing information from each other and exchange network resource allocation information; paragraph 0068) transmissions (the first information may include resource allocation information of the first mwB; the UE transmits the second information by transmitting the resource allocation information of the first mwB to the at least one other mwB; paragraph 0072, 0079) associated with the  group of tiered millimeter wave radios (the UE transmits the second information by transmitting the resource allocation information of the first mwB to the at least one other mwB; the resource allocation information of the first mwB may be transmitted during mwB discovery ; paragraph 0079-0081, 0089, 0092). Note that the third information may include resource allocation information of the at least one other mwB. Accordingly, the UE determines the fourth information to be the third information. Moreover, the UE transmits the fourth information by transmitting the resource allocation information of the at least one other mwB to the first mwB (paragraph 0082-0084). Furthermore, the UE 802 may also communicate with a first BS 806 over a first mmW link 812 and communicate with a second BS 808 over a second mmW link 814. The second BS 876 may further communicate with the LTE+mmW BS 874 over a first mmW backhaul link 884. The third BS 878 may further communicate with the LTE+mmW BS 874 over a second mmW backhaul link 886 (paragraph 0059-0061). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the technique of Ryu to the communication system of Bhushan in order to provide a method to synchronize and share control information between two millimeter-wave base stations in a wireless millimeter-wave network.
	Regarding claim 16, Bhushan et al as modified discloses a non-transitory machine-readable medium (figs. 1A-1B), comprising executable instructions that, when executed by a processor (processors 103), facilitate performance of operations (UE 104 ; paragraph 0036, 0064), wherein the transmission is transmitted via a priority access license frequency band of a citizens broadband radio service spectrum (a tier-1 operator may take absolute  priority and have guaranteed resources via network allocation, while a tier-2 operator may take licensed-based allocation, typically with information embedded in a centralized database; in addition, a tier-1 entity has the highest priority, a tier-2 entity has a medium priority, and a tier-3 entity has the lowest priority among the three-tier system ; paragraph 0019-0020, 0023).
	Regarding claim 17, Bhushan et al as modified discloses a non-transitory machine-readable medium (figs. 1A-1B), comprising executable instructions that, when executed by a processor (processors 103), facilitate performance of operations (UE 104 ; paragraph 0036, 0064), wherein the operations further comprise initiating an alignment operation that aligns antennas of the dual band user equipment (the tier-2 network entity 102 may transmit a beacon signal to enable autonomous inter-tier or intra-tier coordination and/or timing reference/synchronization; the tier-3 operating entity 112 may receive a beacon signal with spectrum sharing parameters and timing references; paragraph 0049, 0054, 0070) based on a first location of the citizens broadband radio service equipment and a second location of a millimeter wave radio (the multi-tier wireless communications system 100); in addition, a multi-tier communications system may include a tier-1 user operation which takes absolute priority and is guaranteed via network server allocation, while a tier-2 operator may take licensed- allocation, typically with information embedded in a centralized database; paragraph 0026, 0034, 0036).
 	Regarding claim 19, Bhushan et al as modified discloses a non-transitory machine-readable medium (figs. 1A-1B), comprising executable instructions that, when executed by a processor (processors 103), facilitate performance of operations (UE 104 ; paragraph 0036, 0064), wherein the adaptive resource allocation is based on quality of service data representative of a quality of service requirement (the tier-1 network entity (a base station 102), the tier-2 network entity (another base station 102), and tier-3 operating entity (small cell box 112) may enable autonomous inter-tier or intra-tier coordination and timing references/synchronizations, and may communicate the timing and other spectrum sharing information, for example, via the communication links 120, 154, and a communication link between two base stations 102, and a communication link between base station 102 and tier-3 operating entity 112, for spectrum sharing (paragraph 0070, 0078-0079).
	Regarding claim 20, Bhushan et al as modified discloses a non-transitory machine-readable medium (figs. 1A-1B), comprising executable instructions that, when executed by a processor (processors 103), facilitate performance of operations (UE 104 ; paragraph 0036, 0064), wherein the transmission is a first transmission (backhaul links 132), and the operations further comprise initiating a second transmission (the base stations 102 may communicate directly or indirectly (through the EPC) with each other over backhaul links 134 (X2 interface); paragraph 0036, 0063, 0065) from a millimeter wave radio to the dual band user equipment (a PAL tier entity may be a tier-2 entity in a three-tier network, with Citizens Broadband Radio Service for shared wireless broadband use; paragraph 0066, 0070; paragraph 0072-0074).  Note that the transceiver 106 may be configured to transmit and receive wireless signals through antenna 111 via RF front end 140; paragraph 0050, 0053, 0066; furthermore, the spectrum sharing component 160 may be configured to operate in combination with the transceiver 106 to send or transmit the beacon signal with controlled power; paragraph 0037, 0073, 0081).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641